EXHIBIT 99 CONTACT:Thor Erickson – Investor Relations (770) 989-3110 Laura Brightwell – Media Relations (770) 989-3023 FOR IMMEDIATE RELEASE COCA-COLA ENTERPRISES INC. REPORTS FIRST-QUARTER 2008 RESULTS · CCE reports EPS of 2 cents; excluding the impact of restructuring costs and other items affecting comparability, EPS was 8 cents, one cent below prior year. · Soft economic conditions in North America limit first quarter performance; Europe continues to generate improving results driven by volume growth of 7 percent. · CCE refines 2008 guidance and now expects full-year EPS in a range of $1.50 to $1.55, excluding items affecting comparability and including expected currency impact. ATLANTA, April 24, 2008 Coca-Cola Enterprises (NYSE: CCE) today reported first-quarter 2008 net income of $8 million, or 2 cents per diluted share.After adjusting for items affecting comparability, including restructuring charges, net income totaled $38 million, or 8 cents per diluted share. The following table reconciles reported and comparable earnings per share: First Quarter 2008 2007 Reported (GAAP) $ 0.02 $ 0.03 Restructuring Charges 0.04 0.04 Loss on Equity Securities - 0.02 Net Tax Items 0.02 - Comparable Diluted Net Earnings Per Share(a) $ 0.08 $ 0.09 (a) This non-GAAP financial information is provided to allow investors to more clearly evaluate operating performance and business trends. Management uses this information to review results excluding items that are not necessarily indicative of ongoing results. Page 2 of 10 Key operating factors in the first quarter include softer than expected volume in North American single-serve packages, particularly in sparkling beverages and Dasani, continued European operating improvement, and the benefits of restructuring programs and operating expense initiatives. As a result of these factors, total revenues grew 7 percent as consolidated comparable volume was up 1½ percent with currency-neutral pricing growth of 4percent. Consolidated comparable operating income decreased 10½ percent, while on a segment basis, comparable North American operating income declined approximately 32 percent and comparable European operating income rose 31percent. Comparable EPS results reflect a benefit from currency translation of approximately 1cent.Pages 8 through 10 of this release provide a reconciliation of reported and comparable operating results. “While weakness in North America’s economic environment tempered our first quarter results, we remain focused on executing against our three strategic objectives, ensuring the continued success of our restructuring programs, and controlling our operating expenses,” said John F. Brock, chairman and chief executive officer. “We continue to believe that our operating and brand initiatives, coupled with the outstanding marketplace execution generated by our skilled, dedicated work force, will create increasing levels of growth.” In the first quarter, North American physical case bottle and can volume was flat while net pricing per case was up 4½ percent, and cost of sales per case grew 9percent.These results reflect the mix impact of the expanded still beverage portfolio.Pricing and cost of sales growth statistics are comparable and exclude the effects of currency translation. Page 3 of 10 Europe achieved strong volume growth of 7 percent, including 11 percent in Great Britain and 4 percent on the continent, reflecting sales growth in sparkling and still beverages. Net pricing per case grew 1 percent. “We believe positive topline trends in Europe, coupled with the improvement generated by North American operating and brand initiatives, will enable us to achieve solid earnings growth,” Mr. Brock said. “As we work to achieve this target, it is important that we respond to the marketplace challenges created by the current North American economic environment. We are working quickly and aggressively with The Coca-Cola Company on specific strategies that will strengthen our ability to deliver against our objectives.” Full-Year 2008 Outlook For the full year, CCE expects EPS performance in a range of $1.50 to $1.55. The company also expects return on invested capital to improve in line with the long-term goal of 30 basis points or more of annual improvement, strong free cash flow (cash flow from operations less capital spending, net of asset disposal) of more than $700 million, and capital expenditures of approximately $1 billion.The effective tax rate for 2008 is expected to be approximately 28 percent.Guidance excludes items affecting comparability and includes expected currency translation impact. Conference Call with Investors CCE will host a conference call with analysts and investors today at 9:30 a.m. ET. The call can be accessed through the company’s website at www.cokecce.com. Page 4 of 10 Coca-Cola Enterprises is the world's largest marketer, distributor and producer of bottle and can liquid nonalcoholic refreshment. CCE sells approximately 80 percent of The Coca-Cola Company's bottle and can volume in North America and is the sole licensed bottler for products of The Coca-Cola Company in Belgium, continental France, Great Britain, Luxembourg, Monaco, and the Netherlands. Forward-Looking Statements Included in this news release are forward-looking management comments and other statements that reflect management’s current outlook for future periods. As always, these expectations are based on the currently available competitive, financial, and economic data along with our operating plans and are subject to future events and uncertainties. The forward-looking statements in this news release should be read in conjunction with the risks and uncertainties statements found under Item 1A of Part I in our 2007 Form 10-K. # # # Page 5 of 10 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; In Millions, Except Per Share Data) First Quarter 2008(a) 2007(b) Change Net Operating Revenues $ 4,892 $ 4,567 7 % Cost of Sales 3,108 2,815 10½ % Gross Profit 1,784 1,752 2 % Selling, Delivery, and Administrative Expenses 1,621 1,561 4 % Operating Income 163 191 Interest Expense, Net 142 156 Other Nonoperating Expense, Net 1 14 Income Before Income Taxes 20 21 Income Tax Expense 12 6 Net Income $ 8 $ 15 Basic Weighted Average Common Shares Outstanding 485 478 Basic Net Earnings Per Share(c) $ 0.02 $ 0.03 Diluted Weighted Average Common Shares Outstanding 493 483 Diluted Net Earnings Per Share(c) $ 0.02 $ 0.03 (a)First-quarter 2008 net income includes net unfavorable items totaling $30 million, or 6 cents per diluted common share. See page 8 of this earnings release for a list of these items. (b)First-quarter 2007 net income includes net unfavorable items totaling $28 million, or 6 cents per diluted common share. See page 8 of this earnings release for a list of these items. (c)Per share data calculated prior to rounding to millions. Page 6 of 10 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited; In Millions) March 28, December 31, 2008 2007 ASSETS Current: Cash and cash equivalents $ 60 $ 170 Trade accounts receivable, net 2,549 2,217 Amounts receivable from The Coca-Cola Company 166 144 Inventories 1,098 924 Current deferred income tax assets 183 206 Prepaid expenses and other current assets 438 431 Total Current Assets 4,494 4,092 Property, plant, and equipment, net 6,752 6,762 Goodwill 604 606 Franchise license intangible assets, net 11,852 11,767 Customer distribution rights and other noncurrent assets, net 847 819 $ 24,549 $ 24,046 LIABILITIES AND SHAREOWNERS’ EQUITY Current: Accounts payable and accrued expenses $ 2,997 $ 2,924 Amounts payable to The Coca-Cola Company 482 369 Deferred cash receipts from The Coca-Cola Company 46 48 Current portion of debt 2,406 2,002 Total Current Liabilities 5,931 5,343 Debt, less current portion 7,288 7,391 Retirement and insurance programs and other long-term obligations 1,354 1,309 Deferred cash receipts from The Coca-Cola Company, less current 112 124 Long-term deferred income tax liabilities 4,154 4,190 Shareowners’ equity 5,710 5,689 $ 24,549 $ 24,046 Page 7 of 10 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited; In Millions) Three Months Ended March 28, March 30, 2008 2007 Cash Flows From Operating Activities Net income $ 8 $ 15 Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization 256 262 Loss on equity securities - 14 Net change in customer distribution rights 6 3 Share-based compensation expense 14 12 Deferred funding income from The Coca-Cola Company, net of cash received (14 ) (13 ) Deferred income tax expense 17 3 Pension and other postretirement expense less than contributions (52 ) (72 ) Net changes in assets and liabilites, net of acquisition amounts (298 ) (291 ) Net cash used in operating activities (63 ) (67 ) Cash Flows From Investing Activities Capital asset investments (233 ) (207 ) Capital asset disposals 3 17 Other investing activities (5 ) (3 ) Net cash used in investing activities (235 ) (193 ) Cash Flows From Financing Activities Increase in commercial paper, net 498 506 Issuances of debt 104 112 Payments on debt (395 ) (421 ) Dividend payments on common stock (34 ) (29 ) Exercise of employee share options 14 11 Other financing activities 1 6 Net cash derived from financing activities 188 185 Net effect of exchange rate changes on cash and cash equivalents - 1 Net Change In Cash and Cash Equivalents (110 ) (74 ) Cash and Cash Equivalents at Beginning of Period 170 184 Cash and Cash Equivalents at End of Period $ 60 $ 110 Page 8 of 10 COCA-COLA ENTERPRISES INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited; In millions, except per share data which is calculated prior to rounding) Reconciliation of Income(a) First-Quarter 2008 Items Impacting Comparability Reported (GAAP) Restructuring Charges Loss on Equity Securities Net Tax Items Comparable (non-GAAP) Net Operating Revenues $ 4,892 $ - $ - $ - $ 4,892 Cost of Sales 3,108 - - - 3,108 Gross Profit 1,784 - - - 1,784 Selling, Delivery, and Administrative Expenses 1,621 (31 ) - - 1,590 Operating Income 163 31 - - 194 Interest Expense, Net 142 - - - 142 Other Nonoperating Expense, Net 1 - - - 1 Income Before Income Taxes 20 31 - - 51 Income Tax Expense 12 9 - (8 ) 13 Net Income $ 8 $ 22 $ - $ 8 $ 38 Diluted Net Earnings Per Share $ 0.02 $ 0.04 $ - $ 0.02 $ 0.08 Reconciliation of Income(a) First-Quarter 2007 Items Impacting Comparability Reported (GAAP) Restructuring Charges Loss on Equity Securities Net Tax Items Comparable (non-GAAP) Net Operating Revenues $ 4,567 $ - $ - $ - $ 4,567 Cost of Sales 2,815 - - - 2,815 Gross Profit 1,752 - - - 1,752 Selling, Delivery, and Administrative Expenses 1,561 (26 ) - - 1,535 Operating Income 191 26 - - 217 Interest Expense, Net 156 - - - 156 Other Nonoperating Expense, Net 14 - (14 ) - - Income Before Income Taxes 21 26 14 - 61 Income Tax Expense 6 8 4 - 18 Net Income $ 15 $ 18 $ 10 $ - $ 43 Diluted Net Earnings Per Share $ 0.03 $ 0.04 $ 0.02 $ - $ 0.09 (a)These non-GAAP measures are provided to allow investors to more clearly evaluate our operating performance and business trends. Management uses this information to review results excluding items that are not necessarily indicative of our ongoing results. Page 9 of 10 COCA-COLA ENTERPRISES INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited; In millions, except per share data which is calculated prior to rounding) First-Quarter 2008 Items Impacting Comparability Reconciliation of Segment Income(a) Reported (GAAP) Restructuring Charges Comparable (non-GAAP) North America $ 106 $ 26 $ 132 Europe 171 2 173 Corporate (114 ) 3 (111 ) Operating Income $ 163 $ 31 $ 194 First-Quarter 2007 Items Impacting Comparability Reconciliation of Segment Income(a) Reported (GAAP) Restructuring Charges Comparable (non-GAAP) North America $ 173 $ 22 $ 195 Europe 131 1 132 Corporate (113 ) 3 (110 ) Operating Income $ 191 $ 26 $ 217 Segment Revenue First Quarter 2008 2007 North America $ 3,353 $ 3,237 Europe 1,539 1,330 Net Operating Revenues $ 4,892 $ 4,567 (a)These non-GAAP measures are provided to allow investors to more clearly evaluate our operating performance and business trends.Management uses this information to review results excluding items that are not necessarily indicative of our ongoing results. Page 10 of 10 First-Quarter 2008 Change Versus First-Quarter 2007 North America Europe Consolidated Net Revenues Per Case Change in Net Revenues per Case 5.0 % 10.0 % 7.0 % Impact of Customer Marketing and Other Promotional Adjustments (0.5)% 0.0 % (0.5)% Impact of Post Mix, Non-Trade, and Other 1.0 % 0.0 % 1.0 % Bottle and Can Net Pricing Per Case(a) 5.5 % 10.0 % 7.5 % Impact of Currency Exchange Rate Changes (1.0)% (9.0)% (3.5)% Currency-Neutral Bottle and Can Net Pricing per Case(b) 4.5 % 1.0 % 4.0 % Cost of Sales Per Case Change in Cost of Sales per Case 9.0 % 11.5 % 10.0 % Impact of Excluding Post Mix, Non-Trade and Other 1.5 % 0.0 % 1.0 % Bottle and Can Cost of Sales Per Case(c) 10.5 % 11.5 % 11.0 % Impact of Currency Exchange Rate Changes (1.5)% (9.5)% (4.0)% Currency-Neutral Bottle and Can Cost of Sales per Case(b) 9.0 % 2.0 % 7.0 % Physical Case Bottle and Can Volume Change in Volume (1.5)% 5.5 % 0.0 % Impact of Selling Day Shift 1.5 % 1.5 % 1.5 % Comparable Bottle and Can Volume(d) 0.0 % 7.0 % 1.5 % First Quarter Reconciliation of Free Cash Flow(e) 2008 2007 Full-Year 2008 Forecast Net Cash From Operating Activities $ (63 ) $ (67 ) $ 1,700(Approx.) Less: Capital Asset Investments (233 ) (207 ) (1,025) (Approx.) Add: Capital Asset Disposals 3 17 25(Approx.) Free Cash Flow $ (293 ) $ (257 ) $700(Approx.) March 28, December 31, Reconciliation of Net Debt(f) 2008 2007 Current Portion of Debt $ 2,406 $ 2,002 Debt, Less Current Portion 7,288 7,391 Less: Cash and Cash Equivalents (60 ) (170 ) Net Debt $ 9,634 $ 9,223 (a) The non-GAAP financial measure "Bottle and Can Net Pricing per Case" is used to more clearly evaluate bottle and can pricing trends in the marketplace.The measure excludes the impact of fountain gallon volume and other items that are not directly associated with bottle and can pricing in the retail environment.Our bottle and can sales accounted for approximately 91 percent of our net revenue during the first quarter of 2008. (b) The non-GAAP financial measures "Currency-Neutral Bottle and Can Net Pricing per Case" and "Currency-Neutral Bottle and Can Cost of Sales per Case" are used to separate the impact of currency exchange rate changes on our operations. (c) The non-GAAP financial measure "Bottle and Can Cost of Sales per Case" is used to more clearly evaluate cost trends for bottle and can products.The measure excludes the impact of fountain ingredient costs as well as marketing credits and Jumpstart funding, and allows investors to gain an understanding of the change in bottle and can ingredient and packaging costs. (d) "Comparable Bottle and Can Volume" excludes the impact of changes in the number of selling days between periods.The measure is used to analyze the performance of our business on a constant period basis. There was one less selling day in the first quarter of 2008 versus the first quarter of 2007. (e) The non-GAAP measure "Free Cash Flow" is provided to focus management and investors on the cash available for debt reduction,dividend distributions, share repurchase, and acquisition opportunities. (f) The non-GAAP measure "Net Debt" is used to more clearly evaluate our capital structure and leverage.
